Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest the claimed invention of a compartment syndrome diagnosis device, comprising the recited elements in cooperation, including a percutaneous probe comprising an electrode; a stimulus signal intended to elicit a visible and/or palpable muscle contraction of a motor unit of a compartment and the hand-held electrical stimulation device monitors at least one stimulation parameter associated with a stimulation threshold of the motor unit of the compartment, wherein the hand-held electrical stimulation device operatively delivers, based on the stimulation parameter, a stimulation signal to the motor unit via the electrode (as recited in claim 1); wherein the stimulation component stimulates the motor unit via the percutaneous probe and based on the stimulation signal, wherein the stimulation signal comprises parameters intended to elicit a palpable and/or visible muscle contraction of the motor unit; and a sensor configured to measure a pressure of a compartment comprising the motor unit (as recited in claim 13).
The closest prior art is Steuer et al. (US 4711248 A, December 8, 1987) (hereinafter “Steuer”).  Steuer teaches a compartment syndrome diagnosis device, comprising an electrode (113, 114, Fig. 6), generating a stimulus signal suitable for eliciting muscle contraction of a motor unit of a compartment; and monitoring at least one stimulation parameter, such as pressure, associated with a stimulation threshold of a motor unit of the compartment. See, e.g., 2:48-66, 5: 15-32).  However, Steuer does not teach that the device is percutaneous.
Note further that Matsen et. al. (“Diagnosis and Management of Compartmental Syndromes,” 1980) (hereinafter “Matsen”) teach stimulating the motor nerve just proximal to the compartment.  See, e.g., 288 (“The motor nerve supplying the muscles of the compartment is stimulated just proximal to the compartment, using either surface or needle electrodes.”).  However, Matsen does not teach delivering stimulation (directly) to the motor unit (as recited by claim 1), or stimulates (directly) the motor unit (as recited in claim 13).
For these reasons the claims are believed to be allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792